Case 1:19-cv-00913-RGA Document 141 Filed 12/28/20 Page 1 of 2 PageID #: 1564




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                     )
 FERRING PHARMACEUTICALS INC.,                       )
 FERRING INTERNATIONAL CENTER S.A.,                  )
 and FERRING B.V.,                                   )
                                                     )
                        Plaintiffs,                  )          C.A. No. 19-cv-913-RGA
                                                     )
 v.                                                  )
                                                     )
 LUPIN INC.,                                         )
                                                     )
                        Defendant.                   )
                                                     )


                      PLAINTIFFS’ MOTION TO SHOW CAUSE
                AS TO WHY LUPIN SHOULD NOT BE FOUND TO BE IN
                   VIOLATION OF A PRIOR PROTECTIVE ORDER

       Plaintiffs Ferring Pharmaceutical Inc., Ferring International Center S.A., and Ferring

B.V. (collectively, “Plaintiffs”) respectfully request an Order to show cause in writing as to why

Lupin is not in contempt of Court for violation of the Protective Order in Case No. 17-cv-00894-

RGA, and to support its assertion in the form of documents, logged privileged communications,

or other materials, and all additional relief the Court deems appropriate.

       A Proposed Order granting this motion is attached.

       As required by Local Rule 7.1.1, counsel for Plaintiffs and Lupin have met and conferred

and counsel for Lupin has indicated it will oppose this motion.
Case 1:19-cv-00913-RGA Document 141 Filed 12/28/20 Page 2 of 2 PageID #: 1565




 Dated: December 28, 2020                 Respectfully submitted,

 Of Counsel:
                                          /s/ Mary W. Bourke
 John W. Cox                              Mary W. Bourke (#2356)
 WOMBLE BOND DICKINSON (US) LLP           Daniel M. Attaway (#5130)
 271 17th Street NW, Suite 2400           John B. Bourke (#6534)
 Atlanta, GA 30363                        WOMBLE BOND DICKINSON (US) LLP
 Telephone: (404)-872-7000                1313 North Market Street, Suite 1200
 John.Cox@wbd-us.com                      Wilmington, DE 19801
                                          Telephone: (302) 252-4333
 Kenneth Mueller                          Mary.Bourke@wbd-us.com
 WOMBLE BOND DICKINSON (US) LLP           Daniel.Attaway@wbd-us.com
 Independence Wharf                       Ben.Bourke@wbd-us.com
 470 Atlantic Avenue, Suite 600
 Boston, MA 02110                         Counsel for Plaintiffs Ferring
 Kenneth.Mueller@wbd-us.com               Pharmaceuticals Inc., Ferring International
                                          Center S.A., and Ferring B.V.




                                      2
